Title: From Thomas Jefferson to John Barnes, 15 August 1807
From: Jefferson, Thomas
To: Barnes, John


                        
                            Dear Sir
                            
                            Monticello Aug. 15 07.
                        
                        I had written the letter of the 12th. which accompanied this on the morning of that day, & had the post
                            come as usual it would have been with you on the 14th. but it had begun to rain on the evening of the 11th. and it
                            continued raining for about 36. hours in torrents, with scarcely any remissions. this raised our river beyond what has been
                            known for a great number of years. it has carried off the whole of the wheat, which was cut & stacked in the low grounds
                            & of the corn & tobacco growing on them, through the whole length of this river. I have not heard from the other
                            rivers. it has carried off my mill dam and all others in this part of the country, and done me incalculable mischief thro’
                            the canal & in the grounds adjacent to the mill houses. these are not only broke up for the season, but we were
                            depending on the mills for our daily bread. I am therefore obliged to go to purchasing such gleanings as can be found in a
                            country generally wanting bread. this being the first day the post has been able to cross the watercourses to this place,
                            I write this apology for the delay of my remittance to mr Davidson, which be so good as to explain to him. I salute you
                            with great affection.
                        
                            Th: Jefferson
                            
                        
                    